Citation Nr: 1438276	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  13-24 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for chronic motion sickness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1973 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for chronic motion sickness with a noncompensable evaluation, effective August 24, 2010.

In a January 2014 statement, the Veteran stated that he believes that he has service related PTSD.  Therefore, a claim for service connection for PTSD is referred to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the further delay that inevitably will result from remanding, rather than immediately deciding, this claim, it is necessary to ensure the claim is fully developed and receives all due consideration.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013).

In response to a December 2013 supplemental statement of the case, the Veteran stated that, "I've made an assumption that my current VA treatment medical records are available and reviewed as part of this proceeding; however I realize that may be an incorrect assumption."  See Statement from the Veteran, dated January 13, 2014.  As the Veteran's statement suggests that he receives treatment through VA, a remand is required to obtain his VA treatment records.  His ongoing private treatment records should also be obtained.

In addition, as the case must be remanded to obtain additional treatment records, the Veteran should also be afforded an additional VA examination to assess the current severity of his chronic motion sickness.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, to include from the Fort Worth VA treatment facility, dated from August 2010 forward.

2.  Make arrangements to obtain the Veteran's complete treatment records from Southeast Texas Medical Associates, dated from August 2010 forward; and from Texas ENT in Kellar, Texas, dated from October 2013 forward.

3.  Thereafter, schedule the Veteran for a VA examination to assess the current level of severity of his chronic motion sickness.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.  The examiner must identify and describe all pathology associated with the Veteran's chronic motion sickness, to include any dizziness and staggering, and discuss the functional impairment caused by this disability, with an emphasis on its effects on occupational functioning.

4.  Next, review the claims file to ensure that the foregoing requested development has been completed. In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
5.  Finally, readjudicate the Veteran's claim on appeal.  If his claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and after they have had an adequate opportunity to respond, return this case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
P.M.DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).





